DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions

Applicant’s election without traverse of Group I in the reply filed on 11/12/2020 is acknowledged.
Claims 35-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/2020.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 26-34 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Cabiri (US Patent Publication 2010/0161047).
As to claim 26, Cabiri discloses in Figure 1 an implant (20) comprising a flexible longitudinal member (30), and a flexible contracting member (Paragraph [0187] describes having additional sutures or wires which will act as the contracting member) configured to apply a force on the longitudinal member (Paragraphs [0185]-[0188]).
As to claim 27, Cabiri discloses first and second movable ends (Figure 10).
As to claim 28, Cabiri discloses a primary body portion with a lumen (26) (Figure 10).
As to claim 29, Cabiri discloses the implant is an annuloplasty ring (Paragraph [0028]).
As to claim 30, Cabiri discloses a contracting member body portion (24).
As to claim 31, Cabiri discloses a primary body portion (26), contracting member (), contracting member body portion (24), and longitudinal member (30) are within the lumen of the body portion (Figure 10).
As to claims 32-34, Cabiri discloses the contracting member body portion has a plurality of coils and comprises accordion-like compressible structures (Paragraph [0186]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483.  The examiner can normally be reached on Monday through Friday, 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774